Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Earnings, as defined: Income (Loss) from Continuing Operations Before Income Taxes $ Adjustments to reflect earnings from equity method investments on a cash basis 1 7 1 Total fixed charges as below Less: Capitalized interest 47 47 33 44 57 Interest expense and fixed charges related to discontinued operations 3 Total fixed charges included in Income (Loss) from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest charges (a) $ Estimated interest component of operating rentals 24 36 38 42 15 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 1 Total fixed charges (b) $ Ratio of earnings to fixed charges (c) (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (b) Interest on unrecognized tax benefits is not included in fixed charges. (c) In January 2011, PPL Energy Supply distributed its 100% membership interest in PPL Global to PPL Energy Supply's parent, PPL Energy Funding.As a result, PPL Global's operating results were reclassified as Discontinued Operations.Upon reflecting this reclassification, earnings were less than fixed charges for 2009.See Note 9 in PPL Energy Supply's 2011 Form 10-K for additional information.The total amount of fixed charges for this period was approximately $364 million and the total amount of earnings was approximately $206 million.The amount of the deficiency, or the amount of fixed charges in excess of earnings, was approximately $158 million.
